Title: To Thomas Jefferson from Ledyard Seymour, 1 November 1801
From: Seymour, Ledyard
To: Jefferson, Thomas


Honord Sir;
Havana November 1st. 1801.
With sentiments of Respect, and esteem, I humbly hasten to the dwelling of the first Magistrate, of the Republick of America, for by this name, have I been taught, to Address, that part of the Western world, over which he presides. in attemptinng a Task, so novel, what emotions do I feel, much like the bewildered traveller, happening to approach the distant Thunders of great Niagara. beholds the refulgent Arc uprising from its troubld Bosom.—or so the Western Children of the sun, filled with a mingled horror, at the impending, hollow, bursting storm; now darkening hovering oer their devoted heads, led on by their ferocious manners, dare e’n the Spirits of the air—When I left my native Country in the year 1800, every circumstance of regret was present to me. Enfranchised Liberty, allegiance; and the protection of her laws, after remaining sixteen days in New Providence, from the Capture of several American Vessels, among which was one of a Brother in law—the Brigantine Aurora of New York. it may seem pardonable to have remained thus long in a place, whose very air, is infected with the vapours of Circean poison—No Exertions of mine do I pretend were effectual in releasing the Aurora—. she sailed the third day after her arrival, and the noted firm of then Hamilton & Wilkinson, Seton and others paid her pilotage from the port of Nassau.—from a casual fortunate management of this case, I was addressed at the same time by five American Captains, which prevented my immediate departure for the Havana, I could do no more than refer them to Mr. John Armstrong high at this time in the mistaken opinion of my Friends, and countrymen—tho compelld to resort as they unfortunately discovered soon after to mock, Law and the forms of justice—. how could his pleadings have effect with the great digest—the Honble. Judge Kelsall; here the law was marriageable nor did I hear a more salutary decision from the learned [Sack?], than that his honor also had the misfortune to be born in America, had the modest Mr. Armstrong continued his pleadings forever, they would have been fruitless, nay impotent; after the plaintive response of the Accomplished Mr. Mathews; an Advocate of the inner temple bar: how might we have expended weeks in listening to the language of Alehouse Pimps—or more agreeably amused with the latent honesty of Pearl Fishermen—. the cases of two of those Gentleman, who suffered at this time are hard indeed—. and native feelings dictate a hope; that measures may have been pursued for a revisal of their Claims—
Arriving the 8th September; I departed the 25th. inst. from this apostate land of Law, reason and justice, together with William Stoddert Bond of Baltimore, Captain of the Schooner Americanus, with a Cargo, bona fide American property, and the 1st of October was suffered to come within the firm protection of the Moro Castle at the entrance of the port of the Havana—here Sir have I since remained rendering to my fellow Citizens, such assistance as the laws and usages of an allied nation allow, cultivating with my best wishes the friendship of the inhabitants of this place, nor can I belive better laws; more wholesome institutions; or more refined honor; could have existed, since the days of Ferdinand and Isabella—. I sometimes think this a Godly City; trifling breaches of eather Civil or Military laws; little quarrelling; or disturbance; and but few dark Assasinations; I have never known but one, Assassin; one George C Morton; who attempted to kill a young Man, with his sword Cane, on the 18th October last, they had some difference respecting the disposal of some property, tis certain this Morton; defamed this man in the hearing of his Friends; without assigning reasons: then first struck, and collard; me: that in defence of Person only; I warded off his blows, a few nights after returning from my Friend’s, house; he would even murder me: thrice he attempted, thrice did my throbbing heart just feel the approach of fate; with my naked hands at length I hurled the shuddering sword; from the fell murtherer’s hands; thanks to Great St. Dominic; and all the Choir of Guardian Spirits else; I yet survive the wounds inflicted by a Brother; a fellow Citizen; the marks I bear; the memory of the man, that gave them; will soon have faded;—
His addiction was to courses vain &c.
With every mark of esteem for my Country, and unfeigned Respect and esteem for the first Magistrate; of the United States; I subscribe myself their; and Your;
Excellency’s Hble. Servt.
Lediard Seymour
